Proceeding pursuant to CFLR article 78 in the nature of mandamus, inter alia, to compel the respondent Arnold Lim, a Judge of the Family Court, Kings County, to decide a motion for “Modification of Flacement and to Vacate a Jurisdictional Defective Order,” in a proceeding in that court entitled Matter of Jessica K., pending under docket No. NN-20366/04, and application by the petitioner for poor person relief.
*591Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction (see CPLR 7804 [b]; 506 [b]) to entertain this proceeding. Crane, J.R, Ritter, Rivera and Lunn, JJ., concur.